DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,5,20-24,26-27,29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi to (US20190089502) in view of Ma to (US20200213066)
Regarding claims 1, 22,29,30 Yi teaches a method for wireless communications at a user equipment (UE), comprising: transmitting an indication of a capability of the UE ([0087] discloses … different UE capability in terms of supporting full duplex or not (assuming the network supports full duplex capability). Thus, it is inherent to the system that the UE has to transmit the indication of a capability) to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum based on first configuration ; ([0100] I-2. Un-Paired Spectrum & Flexible/Full Duplex.[0101] FIG. 9 shows an example of a un-paired spectrum) receiving an indication of a second configuration for one or more slots of a plurality of slots based at least in part on transmitting the indication of the capability of the UE, the second   configuration comprising a configuration associated with an uplink   and a downlink  ; ([0087] discloses there could be different UE capability in terms of supporting full duplex or not (assuming the network supports full duplex capability). [0102] …If the network supports full duplex capability, the spectrum can be partitioned to uplink subband and flexible DL/UL subband (Operator B)) and communicating according to the second   configuration in the one or more slots of the plurality of slots based at least in part on receiving the indication of the second   configuration([0087] discloses there could be different UE capability in terms of supporting full duplex or not (assuming the network supports full duplex capability). [0102] …If the network supports full duplex capability, the spectrum can be partitioned to uplink subband and flexible DL/UL subband (Operator B))
Yi does not explicitly teach transmitting UE capability based at least in part on a first bandwidth part configuration, receiving an indication of a second bandwidth part configuration based on UE capability, the second bandwidth part configuration comprising a configuration associated with an uplink bandwidth part and a downlink bandwidth part, and communicating based on the second bandwidth part configuration
However, Ma teaches transmitting UE capability based at least in part on a first bandwidth part configuration,( [0028] discloses as shown in FIG. 2, the UE may notify the network device of its own BWP-related capability through reporting UE capability) receiving an indication of a second bandwidth part configuration based on UE capability, ( [0028] discloses the network device may decide to configure X BWPs for the UE in accordance with the UE capability, and further configure the X BWPs and a corresponding air interface parameter set for the UE. The network device may simultaneously indicate that Y of the X BWPs are to be activated) the second bandwidth part configuration comprising a configuration associated with an uplink bandwidth part and a downlink bandwidth part,([0030] discloses numerology information about each to-be-added or to-be-modified BWP, uplink/downlink BWP configuration information corresponding to each to-be-added or to-be-modified BWP when there is a correspondence between the uplink and downlink BWPs)  and communicating based on the second bandwidth part configuration([0106] discloses configured for the UE when the UE has the capability of measuring, at one BWP, different measurement items of the other BWP; sixth indication information indicating whether a measurement gap needs to be configured for the UE when the UE needs to transmit an SRS)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yi include transmitting UE capability based at least in part on a first bandwidth part configuration, receiving an indication of a second bandwidth part configuration based on UE capability, the second bandwidth part configuration comprising a configuration associated with an uplink bandwidth part and a downlink bandwidth part, and communicating based on the second bandwidth part configuration, as suggested by Ma. This modification would benefit the system to reduce network resource waste.  
Regarding claims 2,23 the combination of Yi and Ma teaches wherein receiving the indication of the second bandwidth part configuration comprises: receiving an indication that the uplink bandwidth part and the downlink bandwidth part have different bandwidth part identifiers, different sub-carrier spacings, or both(Ma,[0061] discloses The information about the BWPs may include at least one of index information about each to-be-added or to-be-modified BWP, central frequency point information about each to-be-added or to-be-modified BWP, bandwidth information about each to-be-added or to-be-modified BWP).
Regarding claims 3,24 the combination of Yi and Ma teaches wherein receiving the indication of the second bandwidth part configuration comprises: receiving an indication that the uplink bandwidth part and the downlink bandwidth part have one or more same bandwidth part identifiers, and one or more of different sub-carrier spacings or different center frequencies(Ma,[0061] discloses The information about the BWPs may include at least one of index information about each to-be-added or to-be-modified BWP, central frequency point information about each to-be-added or to-be-modified BWP, bandwidth information about each to-be-added or to-be-modified BWP).
Regarding claims 5,26 Yi teaches wherein transmitting the indication of the capability of the UE to operate in the full duplex mode comprises: transmitting an indication of a capability of the UE to operate in a sub-band full-duplex mode([0101] FIG. 9 shows an example of a un-paired spectrum).
Regarding claims 20,27 the combination of Yi and Ma teaches wherein receiving the indication of the second bandwidth part configuration comprises: receiving downlink control information indicating a change of active bandwidth parts corresponding to both of the uplink bandwidth part and the downlink bandwidth part(Ma,[0061] discloses numerology information about each to-be-added or to-be-modified BWP, uplink/downlink BWP configuration information corresponding to each to-be-added or to-be-modified BWP)  and indicating a different bandwidth part identifier for each of the uplink bandwidth part and the downlink bandwidth part(Ma,[0061] discloses The information about the BWPs may include at least one of index information about each to-be-added or to-be-modified BWP, central frequency point information about each to-be-added or to-be-modified BWP, bandwidth information about each to-be-added or to-be-modified BWP).Regarding claim 21,Yi teaches wherein the full duplex mode comprises: a frequency division duplex mode([0100] I-2. Un-Paired Spectrum & Flexible/Full Duplex.[0101] FIG. 9 shows an example of a un-paired spectrum).
Claim(s) 4,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi to (US20190089502) in view of Ma to (US20200213066) further in view of Huang to (US20190342907)
Regarding claims 4,25 the combination of Yi and Ma does not explicitly teach wherein receiving the indication of the second bandwidth part configuration comprises: receiving an indication that the uplink bandwidth part and the downlink bandwidth part have one or more same bandwidth part identifiers, and one or more of one or more same sub-carrier spacings or one or more same center frequencies
However, Huang teaches receiving an indication that the uplink bandwidth part and the downlink bandwidth part have one or more same bandwidth part identifiers, and one or more of one or more same sub-carrier spacings or one or more same center frequencies([0418] discloses the DCI format size may be transmitted in the serving cell in any PDCCH UE specific search space corresponding to any of the possible values of carrier indicator field for the DCI format size if the UE includes in UE-NR-Capability an indication for a corresponding capability. A UE configured with a bandwidth part indicator in DCI formats 0_1 or 1_1 shall, in case of an active DL BWP or of an active UL BWP change, determine the DCI information applicable to the new active DL BWP or UL BWP)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yi and Ma include receiving an indication that the uplink bandwidth part and the downlink bandwidth part have one or more same bandwidth part identifiers, and one or more of one or more same sub-carrier spacings or one or more same center frequencies, as suggested by Huang. This modification would benefit the system to reduce network resource waste.  
Claim(s) 6,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi to (US20190089502) in view of Ma to (US20200213066) further in view of Sengupta to (US 20200382354 )
Regarding claim 6, the combination of  Yi and Ma does not explicitly teach wherein receiving the indication of the second bandwidth part configuration comprises: receiving an indication of a guard band between the uplink bandwidth part and the downlink bandwidth part, the indication of the guard band indicating that the guard band is greater than a threshold

However, Sengupta teaches receiving an indication of a guard band between the uplink bandwidth part and the downlink bandwidth part, the indication of the guard band indicating that the guard band is greater than a threshold([0061] discloses  Network always configures the UE with a value for this field if no other BWPs are configured. NOTE1 intraCellGuardBandsDL, intraCellGuardBandsUL List of intra-cell guard bands in a serving cell. For each entry in the list, startCRB indicates the starting RB of the guard band and nrofCRBs indicates the length of the guard band in RBs…  Ite-CRS-ToMatchAround Parameters to determine an LTE CRS pattern that the UE shall rate match around. maxEnergyDetectionThreshold Indicates the absolute maximum energy detection threshold value)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yi and Ma include receiving an indication of a guard band between the uplink bandwidth part and the downlink bandwidth part, the indication of the guard band indicating that the guard band is greater than a threshold, as suggested by Sengupta. This modification would benefit the system to reduce network resource waste.  
Regarding claim 15, the combination of  Yi and Ma and Sengupta teaches wherein receiving the indication of the second bandwidth part configuration comprises: receiving downlink control information indicating a change of active bandwidth parts corresponding to both of the uplink bandwidth part and the downlink bandwidth part and indicating a slot offset value for a downlink reception or an uplink transmission(Sengupta, [0061] discloses   the UE stops the timer without switching to the default BWP. ca-SlotOffset Slot offset between the primary cell (PCell/PSCell) and the SCell in unaligned frame boundary with slot alignment and partial SFN alignment inter-band CA. Based on this field, the UE determines the time offset of the SCell as specified in clause 4.5 of [TS38211]. The granularity of this field is determined by the reference SCS for the slot offset (i.e. the maximum of PCell/PSCell lowest SCS among all the configured SCSs in DL/UL SCS- SpecificCarrierList in ServingCellConfig and this serving cell's lowest SCS among all the configured SCSs in DL/UL SCS-SpecificCarrierList in ServingCellConfig).Regarding claim 16, the combination of  Yi and Ma and Sengupta teaches further comprising: refraining from communicating during a duration after receiving the downlink control information until a slot indicated by the slot offset value(Sengupta ,[0061] discloses   the UE stops the timer without switching to the default BWP. ca-SlotOffset Slot offset between the primary cell (PCell/PSCell) and the SCell in unaligned frame boundary with slot alignment and partial SFN alignment inter-band CA).
Allowable Subject Matter
Claims 7-14 ,17-19,28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461